JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                   NO. 01-14-00790-CV

                           SENRICK WILKERSON, Appellant

                                              V.

                                RAMSEY 1 UNIT, Appellee

     Appeal from the 412th District Court of Brazoria County (Tr. Ct. No. 78470-I)

       Appellant Senrick Wilkerson, an inmate, has filed an affidavit of inability to pay
costs but has failed to file additional materials required by Chapter 14 of the Civil Practices
and Remedies Code. After being notified that this appeal was subject to dismissal unless
appellant fulfilled the missing Chapter 14 requirements, appellant did not adequately
respond. It is therefore CONSIDERED, ADJUDGED, and ORDERED that the appeal be
dismissed.

       It is further ORDERED that appellant pay all costs incurred by reason of this
appeal. It is further ORDERED that this decision be certified below for observance.

Judgment rendered April 21, 2015.

Judgment rendered by panel consisting of Justices Keyes, Bland, and Massengale.